Citation Nr: 0213798	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-22 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service-connected disability compensation on 
account of chronic alcohol abuse.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January to September 1961.

In September 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claim for service connection for alcohol abuse, and 
she appealed to the Board of Veterans' Appeals (Board).  
The Board remanded this claim to the RO in March 2001 for 
further development and consideration.  After completing the 
development requested, the RO continued to deny the claim and 
returned the case to the Board.

In June 2001, while the case was on remand at the RO, the 
veteran submitted a Notice of Disagreement (NOD) concerning 
another issue-her purported entitlement to an earlier 
effective date (EED) for the 100 percent schedular rating for 
her service-connected psychiatric disorder.  And the RO 
recently issued her a Statement of the Case (SOC) concerning 
this claim in August 2002.  But the Board does not yet have 
legal jurisdiction over this additional issue because she now 
has to "perfect" her appeal to the Board by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. § 20.200 (2002).  So the Board 
must limit the discussion in this current decision to the 
issue of whether she is entitled to service connection for 
alcohol abuse.


FINDING OF FACT

The more recent medical evidence of record indicates the 
veteran is no longer abusing alcohol, even if she once did, 
since she has not used alcohol since completing a substance 
abuse treatment program (SATP) in March 1999.


CONCLUSION OF LAW

The veteran does not currently suffer from chronic alcohol 
abuse as a residual of her service in the military, including 
as part and parcel of her already service-connected 
psychiatric disorder resulting from her sexual trauma (rape) 
and subsequent pregnancy while on active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that she is entitled to service 
connection for alcohol abuse because she did not even begin 
consuming alcohol until compelled to drink excessively by two 
of her superiors in the military, who later raped her and got 
her pregnant-leading to her early discharge from the 
military and the eventual birth of a son out of wedlock.  And 
she says that she eventually became an alcoholic because she 
had to drink more and more as a means of "self-medication" 
to help her deal and cope mentally with the ramifications of 
the sexual assault in service, which also included another 
separate fondling incident by someone else, 
and to significantly lessen the overwhelming impact of the 
various other psychiatric symptoms that she also had 
developed since service as a residual of that trauma and 
blatant abuse of power.

Service connection already has been granted for the 
psychiatric impairment the veteran has as a result of the 
sexual trauma (rape) that she experienced while on active 
duty in the military.  And she has the maximum possible 
rating of 100 percent for the mental impairment attributable 
to that unfortunate incident in service.  The dispositive 
issue currently before the Board, however, is whether she is 
currently suffering from the chronic disease of alcohol 
dependency as a residual of her service in the military-and, 
in particular, as part and parcel of her already service-
connected psychiatric disorder resulting from her sexual 
trauma (rape) and subsequent pregnancy while on active duty.

As indicated in the Board's March 2001 remand, service 
connection and even compensation is now permitted for the 
disease of a chronic dependency on alcohol, but only if:  1) 
there is medical evidence confirming the veteran is indeed 
currently suffering from chronic alcohol abuse and, even if 
so, 2) that it is part and parcel or proximately due to or 
the result of her non-willful misconduct service-connected 
disability (which, here, is the psychiatric disorder caused 
by her sexual trauma (rape) and subsequent pregnancy while on 
active duty).  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), citing 38 U.S.C.A. §§ 105(a), 1110.  See, too, 
38 U.S.C.A. § 1131, which is the equivalent statute for 
§ 1110 in cases where, as here, the veteran did not have 
wartime service.  See also 38 C.F.R. § 3.310(a), which is the 
VA regulation governing claims for secondary service 
connection.  The veteran does not allege, and the medical 
evidence does not otherwise suggest, that she suffered from 
chronic alcohol abuse while in service.  Rather, she claims 
that she very gradually began abusing alcohol over time, 
during the years after her discharge from the military.

The VA psychologist, however, who examined the veteran in 
July 2001 to comply with the Board's remand determined that 
she is not currently suffering from chronic alcohol abuse.  
And as support for that opinion, the VA examiner cited the 
more recent medical evidence of record indicating the veteran 
had not consumed any alcohol whatsoever since completing a 
substance abuse treatment program (SATP) in March 1999.  The 
recent medical evidence cited by that VA examiner includes 
the report of another psychological evaluation that he 
earlier had conducted in August 2000, when there also were no 
indications the veteran had consumed any alcohol since 
completing the SATP in March 1999.

There simply is no legal basis for granting service 
connection when, as here, the medical evidence indicates the 
veteran does not, in fact, currently have the condition 
alleged.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See, 
too, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  And the medical 
evidence is not in relative equipoise (i.e., approximately 
evenly balanced for and against the claim) on this 
determinative issue.  Consequently, the claim must be denied.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In denying this claim, on appeal, the Board is mindful of the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA").  This new law eliminated the requirement 
of submitting a well-grounded claim.  It also revised VA's 
obligations insofar as notifying the veteran of the type of 
evidence needed to support her claim-and thereby complete 
her application for benefits, and assisting her in obtaining 
evidence if it is potentially relevant to her case.  This 
includes, when necessary, having her examined to obtain an 
opinion.  The VCAA has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002), and the 
implementing regulations are found at 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This change in law occurred on 
November 9, 2000, during the pendency of this appeal.  
Therefore, the veteran is entitled to have the VCAA 
considered when deciding her case because it provides 
procedural safeguards and protections to her that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

Here, though, the requirements of the VCAA were satisfied 
prior to the Board issuing this decision denying the claim.  
As explained in the Board's March 2001 remand, although the 
veteran's service medical records (SMRs) were not available 
for consideration in this decision, that was not of any real 
significance since the RO already has granted her claim for 
service connection for a psychiatric disorder as a residual 
of her sexual trauma (rape) while in service.  So, by 
granting service connection, the RO acknowledged that her 
allegations were, in fact, true, that the incident in 
question occurred while she was in the military.  Moreover, 
since even she admitted that it was very unlikely that the 
incident in service was actually documented in her SMRs, for 
whatever reason, the absence of that evidence from the 
current record on appeal was further diminished and of no 
consequence in the ultimate outcome-particularly since she 
also admitted that she did not actually begin to abuse 
alcohol (as opposed to merely drinking socially) until many 
years later, after service.  But regardless, to give her the 
best opportunity of prevailing in her appeal, the RO 
exhausted all efforts to obtain her SMRs nonetheless or 
other, alternative, evidence that could be considered 
instead.  See VA Adjudication Procedure Manual, M21-1, Part 
III, 4.23 (Change 41, July 12, 1995)-previously, M21-1, 
6.04(e) (Change 150, Jan. 24, 1977).  See also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998), citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

The veteran also was continually apprised, throughout the 
entire course of her appeal, of the type of evidence needed 
to substantiate her allegations and, thereby, complete her 
application for benefits.  This occurred virtually from the 
time that she filed her claim in various letters that the RO 
sent her, including after the decision that she appealed, and 
in the Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) subsequently issued.  Most 
importantly, though, the Board discussed in extensive detail 
the requirements for establishing her right to service 
connection when remanding this case to the RO in March 2001.  
And the Board's discussion included specifically citing the 
recently issued precedent decision of the Federal Circuit 
Court in Allen and the applicable laws and regulations 
mentioned in that decision.  The veteran also had a hearing, 
to further discuss her allegations, and the RO had her 
examined in July 2001 (at the request of the Board's March 
2001 remand) specifically for the purpose of obtaining an 
opinion concerning the merits of her case.  She also did not 
identify the existence of any additional evidence, not 
already of record, that needed to be obtained.  So there was 
no legitimate reason for the Board to delay a decision in 
this appeal any further.  Neither was there justification for 
the Board to issue a VCAA form letter since all of the 
requirements of this new law already had been complied with.  
Thus, the veteran was not prejudiced by the Board going ahead 
and deciding her case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).


ORDER

The claim for service-connected disability compensation on 
account of chronic alcohol abuse is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

